BARKETT, Circuit Judge, concurring in part and dissenting in part:

        I concur in the majority opinion except as to the majority’s affirmance of the restitution

order imposed against appellant Floyd. I do not believe that the record reflects that the district

court considered Floyd’s ability to pay $593,456.82 in restitution, especially where the PSI

found that Floyd did not have the ability to pay a fine within the guideline range of $6,000 to

$60,000. Accordingly, I would remand the case to the district court for consideration of Floyd’s

ability to pay.